DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
Claims in this application are not interpreted under 35 U.S.C. §112(f) unless otherwise noted in this application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required:
The specification does not provide antecedent basis for “a unified orchestration of services” as claimed in claims 1, 11, and 17. 

Claim Rejections – 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1: 
Claim 1 recites, “the two or more orchestration phases initiating a unified orchestration of services for accomplishing the two or more or (i) the data import task, (ii) the data replication task, and (iii) the data migration task”. However, this was never described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. Instead, the specification merely indicates that the two or more orchestration phrases are part of a system “providing a unified approach to an orchestration of services” [pg. 2: lines 9-15] [pg. 3: lines 14-20] [pg. 5: lines 25-30] [pg. 7: lines 15-30] [pg. 13: lines 14-20] [pg. 14: lines 18-25] [pg. 25: lines 11-20]. The specification does not disclose if, or how, the two or more phases would, or could, go about initiating a unified orchestration of services. Since the specification does not disclose two or more orchestration phases initiating a unified orchestration of services, the claim limitation is regarded as new matter. 
Regarding claim 11: 
Claim 11 is rejected according to an analysis similar to that performed above for claim 1, because claim 11 recites an analogous limitation to the limitation rejected in claim 1. Claim 11 is therefore regarded as reciting new matter. 
Regarding claim 17: 
Claim 17 is rejected according to an analysis similar to the performed above for claim 1, because claim 17 recites an analogous limitation to the limitation rejected in claim 1. Claim 17 is therefore regarded as reciting new matter. 
Regarding claims 2-10, 12-16 and 18-20:
Claims 2-10, 12-16 and 18-20 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 1: 
Claim 1 recites, “the two or more orchestration phases initiating a unified orchestration of services for accomplishing the two or more of...”, which is subject to multiple interpretations not resolved by the specification. The limitation could mean that the two or more orchestration phases taken all together initiate the unified orchestration of services, such that the unified orchestration of services does not begin until all of the phases of the orchestration have been performed or at least begun. The limitation could also mean that it is only two of the orchestration services (as required by the claim) that initiate the unified orchestration of phases, 
Regarding claim 11: 
Claim 11 recites, “the first storage domain” on line 16 of the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 11 previously recites “a storage domain” on line 8 of the claim. It is unclear if “the first storage domain” is meant to refer back to “a storage domain” or not. Accordingly, the scope of the claim cannot be determined and the claim is indefinite. 
Claim 11 also recites, “the two or more orchestration phases are configured to initiate a unified orchestration of services for accomplishing the two or more of” in an analogous fashion to claim 1, and is therefore rejected similarly for indefiniteness. 
Regarding claim 17: 
Claim 17 recites, “the first storage domain” on line 16 of the claim. There is insufficient antecedent basis for this limitation in the claim. Claim 17 also recites that there is “a data migration task for migrating data within the first storage domain by a primary storage appliance” (which indicates that the primary storage appliance is part of the first storage domain). However, the claim later requires that the primary storage appliance is a member of a storage domain in the clustered storage environment. It is unclear if “a storage domain” is further limiting, as it could be interpreted as the previously recited “first storage domain”. For this reason it is unclear 
Claim 17 also recites, “the two or more orchestration phases initiating a unified orchestration of services for a accomplishing the two or more of” in an analogous fashion to claim 1, and is therefore rejected similarly for indefiniteness.
Regarding claims 2-10, 12-16 and 18-20: 
Claims 2-10, 12-16 and 18-20 are rejected for failing to cure the deficiencies of a rejected base claim from which they depend. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-7 and 10-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by US Patent Application Pub. No. US 2014/0359058 A1, hereinafter, “Karnawat”.
Regarding claims 1-4 and 6-7:
Claims 1-4 and 6-7 recite a method that is analogous to the subject matter of claims 11-16 respectively. Claims 1-4 and 6-7 are therefore rejected under a similar analysis to that performed for claims 11-16 respectively. 
Regarding claims 17-20:
Claims 17-20 recite a computer program product that is has instructions to perform functions analogous to the functionality of the system of claims 11 and 14-16 respectively. Claims 17-20 are therefore rejected under a similar analysis to that performed for claims 11 and 14-16 respectively. 
Regarding claim 11 and analogous claims 1 and 17:
Karnawat discloses, a system ((200) [Fig. 2]) for providing a unified approach to an orchestration of services for accomplishing data import tasks (clients (204.1 – 204.2) can read and write (i.e. import) data to the storage volumes of the storage cluster. The clients are storage systems outside the clustered storage environment [0019] [0051] [Fig. 2] [Fig. 4]), data replication tasks (replication tasks occur (although they may be sub-tasks of a migration operation, they are replication tasks nonetheless) [0054-0055] [0058] [0066]), and data migration tasks (migration also occurs [0001] [0004] [0043] [0051-0052] [0054]) in a clustered storage environment ((202) [Fig. 2] [0031]) comprising: a primary storage appliance ((326) (source cluster) [Fig. 3C]); one or more secondary storage appliances (destination cluster (328) [Fig. 3C], wherein the primary storage appliance and the one or more secondary storage appliances are members of a storage domain in the clustered storage environment (they are part of the clustered storage domain (202) connected by the cluster switching fabric (210) [Fig. 2]. Furthermore, each VServer (222A-222N) has its own user and security domains. These VServers are used by the clients (204.1-204.2) to access the storage volumes (212.1-212.3) from any node. The VServers may be migrated from one cluster to another (i.e. the VServer may span more than one cluster (i.e. the clusters are part of a storage domain)) [0036-0037] [0043] [0051]); and at least one network interconnecting the primary storage appliance and the one or more secondary storage appliances (cluster switching fabric (210) and (network (206)) [Fig. 2]), wherein the primary storage appliance is configured to execute program instructions to: initiate performance of two or more of (i) a data import task for importing data from a storage system outside the clustered storage environment to the first storage domain (by disclosing that clients (204.1 – 204.2) can read and write (i.e. import) data to the storage volumes of the storage cluster (i.e. the first storage domain). The clients are storage systems outside the clustered storage environment (i.e. storage system outside the clustered storage environment) [0019] [0051] [Fig. 2] [Fig. 4]. The clients may write data to source cluster (326) through I/O commands which the source cluster (326) (i.e. primary storage appliance) executes (i.e. initiates) [0015] [0046] [0051]) (ii) a data replication task for replicating data from a second storage domain in the clustered storage environment to the first storage domain, and (iii) a data migration task for migrating data within the first storage domain (by disclosing that the source cluster node (326) has a source migration module (334) for coordinating migration of a volume to a destination cluster node (i.e. within the first storage domain – i.e. the clustered storage domain) (328) (i.e. migration tasks). The migration is coordinated with a migration agent coordinator at the source cluster (326) [Fig. 3C] [0062-0072]. The source migration module (326) includes instructions executed by a processor to perform the disclosed functions [0060]. The migration module also includes a migration state manager (346) for executing a state machine for managing the migration process [0065]. The source migration module therefore initiates functions including replication of the source volume to snapshot volumes and to the destination, writing snapshot and update data (i.e. data from clients (i.e. import tasks)) to the destination cluster, and migrating the volume from the source to the destination as the master migration agent (i.e. initiatee migration tasks) [0054] [0068-0069] [0077-0080] [Fig. 3C-3F]. The source cluster may also write client data to its storage volumes (i.e. data import tasks) via the clients communicating with the VServer (320) [0051] through the N-Modules, which connect the clients over the computer network to the D-modules through a virtual interface (VIF), which are connected to the storage devices [0033] [0035]) and having initiated the performance of two or more of (i) the data import task, (ii) the data replication task, and (iii) the data migration task, dynamically orchestrate a sharing of two or more orchestration phases among the two or more of (i) the data import task, (ii) the data replication task, and (iii) the data migration task, wherein the two or more orchestration phases are configured to initiate a unified orchestration of services for accomplishing the two or more of (i) the data import task, (ii) the data replication task, and (iii) the data migration task (by disclosing the setup phase, the baseline phase and update phase, the administrative cutover phase, the cutover phase, and the activation phase (i.e. orchestration phases) (B305-B313) [Fig. 3E]). The setup phase sets the state of the VServer (320) to a special state, indicating it is being migrated (i.e. initiate services). The setup phase also sets the state of the VServer (324) to indicate that it is the migration destination for VServer (320) (i.e. initiate services). Furthermore, in block (307), during the baseline phase, a snapshot of the volumes (330a-330N) are taken and transferred (i.e. initiating one or more services for accomplishing...) by the replication engine (362A) using link (390) [0076]. Once the snapshot is complete, the incremental changes to the storage volumes (330A-330N) (i.e. because of data import tasks) are replicated at the destination cluster (328) during the update phase (i.e. initiating one or more services for accomplishing...) [0076]. In the administrative cutover phase, the rate at which replication occurs is monitored and a duration in which the replication can be completed is determined. The QOS module may operate to throttle the clients (i.e. dynamically share data import tasks with data migration tasks and initiate one or more services for accomplishing the two or more of the data import tasks, the data replication tasks and the data migration tasks) during this phase to ensure that the migration can complete within X seconds [0077] [Fig. 3G] [0088-0094]. During the cutover phase, a final snapshot is taken and transferred to the destination cluster (328) and the VServer (320) is shut down (i.e. initiate services...) and then an activate phase is executed to modify an identifier for the VServer 324 so that it is identical to the VServer (320) enabling client access for the migration (i.e. initiate services...) [0078-0080]). The transitions of states to accomplish the migration/replication while client I/O (i.e. import tasks) is occurring is all managed by the 
Regarding claim 12 and analogous claim 2:
The system of claim 11 is anticipated by Karnawat. 
Karnawat further discloses, wherein the primary storage appliance is further configured to execute the program instructions to initiate two or more of (i) the data import task, (ii) the data replication task, and (iii) the data migration task between a source storage - 30 -Attorney Docket No.: object and a target storage object, each of the source storage object and the target storage object being one of a storage volume, a virtual volume, a file system, and a consistency (or application) group (by disclosing that the source object for migration is the source volumes (330A – 330N) and the target for migration is the destination volumes (332A-332N) [Fig. 3C] [0051-0052] [0069] [0076] [0078]). 
Regarding claim 13 and analogous claim 3:
The system of claim 11 is anticipated by Karnawat.
Karnawat further discloses, wherein the primary storage appliance is further configured to execute the program instructions to initiate two or more of (i) the data import task, (ii) the data replication task, and (iii) the data migration task between a source storage object and a target storage object, the source storage object and the target storage object being a source volume and a target volume, respectively (by disclosing that the source object for migration is the source volumes (330A – 330N) and the 
Regarding claim 14 and analogous claims 4 and 18:
The system of claim 13 is anticipated by Karnawat.
Karnawat further discloses, wherein the dynamically orchestrating of the sharing of two or more orchestration phases includes dynamically orchestrating the sharing of two or more of (i) a first phase to provision the target volume (by disclosing that the setup phase (B305) includes the creation of the destination volumes [0052] [Figs. 3C-3E]), (ii) a second phase to perform an asynchronous copy of data from the source volume to the target volume (by disclosing that the baseline phase (B307) includes taking a snapshot of the source volumes and replicating them to the destination volumes (332A-332N) (i.e. asynchronous copy) [Fig. 3C-3F] [0054]), (iii) a third phase to present, to a host computer, a path between the target volume and the host computer (by disclosing an activation phase (B313), which provides an identity of the VServer (324) to the client to allow the client to access the VServer (324) (i.e. present a path between the target volume and the host computer) [0080]) (iv) a fourth phase to mirror the data from the source volume to the target volume (by disclosing an update phase (B307) which replicates incremental changes at the source volumes (330A-330N) to the destination cluster (i.e. mirror the data from the source volume to the target volume) [0076] [Figs. 3C-3F]) (v) a fifth phase to terminate the mirroring of the data from the source volume to the target volume (by disclosing a cutover phase (B311), which completes the incremental update (i.e. terminates the mirroring) [0077-0079] [Figs. 3C-3F]), (vi) a sixth phase to perform a synchronous copy of the data from the source volume to the target volume, (viii) a seventh phase to disable a path between the source volume and the host computer, and to enable the path between the target volume and the host computer (by disclosing the cutoff phase and activation phase (B311 and B313 respectively), where the cutoff phase shuts down the LIFs that present the VServer (320) to the clients (i.e.  (viii) an eighth phase to reverse roles of the source volume and the target volume (by disclosing the cutoff phase and activation phase (B311 and B313 respectively), where the cutoff phase shuts down the LIFs that present the VServer (320) to the clients (i.e. disable a path between the source volume and the host computer) and the activation phase, which modifies the VServer (324) such that the client may access it as if it were the source volume (i.e. enable the path between the target volume and the host computer). The effect of this change is that the roles of the source volume and the target volume are reversed), and (ix) a ninth phase to delete the target volume (by disclosing that VServer may be deleted after the storage volumes (330A-330N are taken offline [0080])
Regarding claim 15 and analogous claims 6 and 19:
The system of claim 11 is anticipated by Karnawat. 
Karnawat further discloses, wherein the primary storage appliance is further configured to execute the program instructions (by disclosing the functionality of all of the services discussed below may be performed with instructions from memory executed by a processor [0015-0016] [0042] [0045-0046] [0060] [0101]) to initiate one or more layered services including (i) a first service to mirror data from a local volume to a remote volume (by disclosing the replication engine (362A) together with the migration agent (364A) (together forming the first service) which copy volume data from the D-Blade (356A) to the D-Blade (356B) to apply the updates (i.e. mirror) from the storage volumes (330A-330N) to the volumes at the destination cluster (328) (i.e. remote volumes) (332A-332N) using the SpinNP protocol link (390) [Fig. 3C] [0072] [0069] [0076]), (ii) a second service to copy data from one storage volume to another storage volume (by disclosing the migration agent (364A), which interfaces with the quality of service module (QOS) through the networking module (358A), and , (iii) a third service to coordinate activities between the first service and the second service, and (by disclosing the source migration module (334) which has a migration agent coordinator (338A), a heartbeat manager (340A), a fallback handler (342A), a CRS module (344A), a cutover manager (336A) and a migration state manager (346A) all (i.e. together forming the third service) to coordinate the migration between the source (326) and destination (328) storage clusters by coordinating the activities of the migration agent (364A), the volume manager (368A), the replication engine (362A) and the filesystem (360A) [Fig. 3C] [0061-0062] [0065] [0078] [0081] [0086]) (iv) a fourth service to provide a proxy service to the remote -31-Attorney Docket No.: volume, allowing one or more of the first service, the second service, and the third service to treat the remote volume as the local volume.
Regarding claim 16 and analogous claims 7 and 20:
The system of claim 15 is anticipated by Karnawat). 
Karnawat further discloses, wherein the primary storage appliance is further configured to execute the program instructions, for each of the two or more orchestration phases, to engage one or more of the first service, the second service, the third service, and the fourth service for accomplishing the two or more of (i) the data import task, (ii) the data replication task, and (iii) the data migration task (by disclosing that the baseline phase (B307) includes taking a snapshot (i.e. part of the data migration task) of the source volumes and replicating them to the destination volumes (332A-332N) [Fig. 3C-3F] [0054] by using the volume manager (368A), the migration agent (364A) and the filesystem (360A) (i.e. together the second service) [0069]. Furthermore, by disclosing an update phase (B307) which replicates incremental changes (i.e. mirrors) (i.e. data migration task) at the 
Regarding claim 5:
The method of claim 4 is anticipated by Karnawat. 
Karnawat further discloses, wherein the second phase for performing an asynchronous copy of data from the source volume to the target volume taking a common base snapshot of the source volume, and moving data of the common base snapshot to the target volume by copying at least some of the data of the common base snapshot asynchronously (by disclosing that the baseline phase (B307) includes taking a snapshot of the source volumes and replicating them (i.e. moving data of the common base snapshot) to the destination volumes (i.e. asynchronously copying) (332A-332N) [Fig. 3C-3F] [0054] by using the volume manager (368A), the migration agent (364A) and the filesystem (360A) (i.e. together the second service) [0069]). The copy is asynchronous as it is evident that updated data from the source volumes is not copied over immediately (i.e. synchronously), but in subsequent update replication operations (i.e. asynchronously) [0055] [0069] [0076]). 
Regarding claim 10:
The method of claim 1 is anticipated by Karnawat. 
Karnawat further discloses, further comprising: involving, in the data import task, one of the primary storage appliance and the secondary storage appliance deployed within the clustered storage environment, and a foreign storage system deployed outside of the clustered storage environment (by disclosing that the clients (204.1-204.2) (i.e. a foreign storage system deployed outside of the clustered storage environment (202)) write and read data to the clustered storage system (202)) [0019] [0031] [0035]; involving, in the data replication task, one of the primary storage appliance and the secondary storage appliance in the first storage domain, and another storage appliance- 29 -Attorney Docket No.:  that is a member of a second storage domain in the clustered storage environment the second storage domain being different from the first storage domain and involving, in the data migration task, the primary storage appliance and the secondary storage appliance in the first storage domain (by disclosing that the migration process is (i.e. involving) from one VServer on one node (i.e. source cluster (326)) to another VServer on another node (i.e. destination cluster (328)) where both nodes are in the clustered storage system domain (202) [Fig. 3] [Fig. 2]). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 is rejected under 35 U.S.C. 103 as being unpatentable over Karnawat as applied in the rejection above, in view of US Patent No. US 8,751,598 B1, hereinafter, “Shankar”.
Regarding claim 8: 
Karnawat discloses, sending one or more service directives from one or more of the first service, the second service, the third service, and the fourth service ((by disclosing the migration agent (364A), which interfaces with the quality of service module (QOS) through the networking module (358A), and uses the volume manager (368A), which may be a part of Karnawat does not explicitly disclose, but Shankar teaches, receiving the sent directives at an adapter layer of the primary storage appliance (by teaching that a multi-protocol engine (i.e. adapter layer) (325) (i.e. N-Blade (310)) provides data paths for clients (180) to access data stored on disk (130) using block and file access protocols. It also facilitates communication across the cluster switching fabric (150) between nodes in a cluster (100) using a cluster fabric (CF) interface module (i.e. adapter layer) (340a-b). It includes a media access layer (312) of network drivers that interfaces to network protocol layers, such as an IP layer (314) a TCP layer (314) and a user datagram protocol (UDP) layer (315) for transport [Col 9: lines 20-40]. Additionally, the File System (360) (i.e. adapter layer) implements a virtualization system of storage operating system through interaction with one or more virtualization modules (vdisks) and a SCSI target module (335). This provides a translation layer for the virtualization system between performing one or more translations on the respective service directives from a common orchestration service (by teaching the novel logging engine 600 that stores ordered write log information to a cache [Fig. 6] [Col 15: line 20 – Col 16: line 51]) to one of a local system call and a remote system call to a destination storage system (or appliance); and forwarding, by the primary storage appliance, the one of the local system call and the remote system call to the destination storage system (or appliance) (by teaching that the multi-protocol engine (325) translates file-based and block-based access requests from clients into CF protocol messages to communicate with the D-blade (350) and can package file system primitive operations (commands) into the CF protocol (i.e. translate) for transmission to the D-blade (100) of the cluster (100). This may be accomplished over the SpinNP protocol using the CF interface module (340). The CF interface module (340) may then encode and decode (i.e. translate) messages as a local procedure (i.e. local system call) when communicating a filesystem command to a D-blade (350) residing on the same node (200) or may encapsulate the CF message as a remote procedure (i.e. remote system call) when the command is for a D-blade (350) residing on a remote node (200’). In this way, Multi-protocol engine (325) may forward and receive mirroring entries from the novel logging engine (600) (i.e. common orchestration service) between nodes via the CF and store them in an interim cache, and may retrieve them using the order indicator to create a consistent view between the two nodes [Col 12: lines 10-60]).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the communication between the M-Host and Networking Module, as well as Networking Module and D-Blade, as well as from the D-Blade of one node to the D-Blade of another node disclosed by Karnawat to include the CF message passing interface via SpinNP protocol for communication, which translates (encodes/decodes) commands sent between the blades as taught by Shankar as well as to include the multi-Shankar in the Networking Module (358A) of Karnawat. Finally, to have included the novel logging engine (600) in the nodes to assist in mirroring the data between the nodes as taught by Shankar. 
One of ordinary skill in the art would have been motivated to make this modification because the CF communication interface would allow the N-Blades and D-Blades to cooperate to provide a highly-scalable, distributed storage system architecture, as taught by Shankar in [Col 11: lines 35-45]. Furthermore, the multi-protocol engine it would allow a client request to be received at any node and processed by the appropriate D-blade and then the response returned to the client [Col 5: lines 30-40]. Additionally, the clustered architecture and mirroring using the novel logging engine, whose commands are translated by the CF interface, would create an increase in performance and offset single node failure within the cluster as taught by Shankar in [Col 1: lines 59-67]. Shankar also teaches that the mirroring technique optimizes performance and scalability of the cluster [Col 3: lines 7-17] [Col 17: lines 25-37].
Claims 9 is rejected under 35 U.S.C. 103 as being unpatentable over Karnawat in view of Shankar as applied in the rejection above, in further view of US Patent No. US 8,176,012 hereinafter, “Rabii”.
Regarding claim 9:
The method of claim 8 is made obvious by Karnawat in view of Shankar. 
Karnawat does not explicitly disclose, but Rabii teaches, receiving, at the adapter layer of the primary storage appliance, one or more responses from the destination storage system (or appliance); performing one or more translations on the respective responses and forwarding the respective responses to one or more of the first service, the second service, the third service, and the fourth service from which the one or more service directives were originally received (by teaching that a client may transmit a request for data on linked global hierarchical namespace to one of the nodes (208.1-208.3) within the clustered storage server system, and the virtual interface (VIF) associated with the respective ; 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the satisfaction of a client request as disclosed by Karnawat to include the message passing SpinNP request/response protocol for accessing data in a linked global hierarchical namespace as taught by Rabii. 
One of ordinary skill in the art would have been motivated to make this modification because it allows for a high level of flexibility, as taught by Rabii in [Col 9: lines 1-10]. 

Response to Arguments
In response to the amendments to claims 6-9, 15, 16, 19 and 20, the claims are no longer being interpreted according to the interpretation scheme outlined in 35 U.S.C. §112(f). 
In response to the amendments to claims 6-9, 15, 16, 19 and 20, the previous 35 U.S.C. §112(a) rejection for the claims is hereby withdrawn. However, in response to the amendments to claims 1, 11 and 17 a new 35 U.S.C. § 112(a) rejection for the claims has been made. 
In response to the amendments to claims 6-9, 15-16 and 19-20, the previous 35 U.S.C. §112(b) rejection for the claims is hereby withdrawn. However, in response to the amendments to claims 1, 11 and 17, a new 35 U.S.C. §112(b) rejection for the claims has been made.
Applicant’s arguments with respect to the allowability of claims 1-20 have been considered but are not persuasive because the features relied upon by applicant are not actually required by the claims. Specifically, Applicant argues that Karnawat does not teach a data replication task as claimed because the portion of Karnawat that examiner previously mapped to a data replication task can no longer not be interpreted as a data replication task as amended (i.e. for replicating data from a second storage domain in the clustered storage environment to the first storage domain in the clustered storage environment), but should instead be interpreted as a part of the migration task as now claimed. However, applicant’s claims only require that the method/system/computer program product of the independent claims perform two or more of the data import task, the data replication task, and the data migration task. Since Applicant’s arguments have not asserted or shown how Karnawat does not teach the data import task and data migration task, Karnawat discloses the required limitations of the claims as amended (i.e. where the two or more of the data import task, the data replication task, and data migration task include the data import task and the data migration task) and the arguments are not persuasive. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2019/0068690 A1 (Canton) – teaches that virtual block-based storage service may provide block level storage for storing one or more data volumes mapped to particular clients, and storage services may replicate (i.e. a replication task) stored data across multiple different locations, fault tolerant or availability zones (i.e. domains (i.e. for replicating data from a second storage domain in the clustered storage environment to the first storage domain) in order to provide redundancy for durability and availability for . 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS JAMES KORTMAN whose telephone number is (303)297-4404.  The examiner can normally be reached on Monday through Thursday 7:30 AM through 5:00 PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Reginald Bragdon can be reached on (571) 272-4204.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






/CURTIS JAMES KORTMAN/Examiner, Art Unit 2139 

/REGINALD G BRAGDON/Supervisory Patent Examiner, Art Unit 2139